The defendant, age thirty, pleaded guilty to the charge of bigamy and on February 18, 1960, was sentenced to the state prison for not less than three nor more than five years. The maximum sentence for bigamy is five years. General Statutes § 53-221.
On December 15, 1959, one of the defendant's wives complained to the police that she married the defendant on July 5, 1956, and that she had learned that he had previously married but had not secured a divorce. Investigation revealed that the defendant had married four times without benefit of divorce. While out on bond in the present case, the defendant married for the fifth time. During one of his marriages, he was fined for lascivious carriage with a woman whom he did not marry.
The defendant seeks a reduction in his sentence, claiming that the only reason he married these various women was because after they became pregnant he felt they would be better off from the standpoint of social acceptance, if he married them.
The probation report and the defendant's record indicate that he is a confirmed bigamist and his general attitude in all of his marital ventures has been that of indifference to consequences.
   The sentence is proper and should stand.
House, Devlin and Loiselle, Js., participated in this decision.